DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim(s) 1 – 3, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Otsuka et al. (7745850).
With regard to claim 1, Otsuka et al. disclose a semiconductor structure (for example, see fig. 1) comprising:
a substrate (1);
a first III-V layer (referred to as “9A” by examiner’s annotation shown in fig. 1 below; wherein the layer 9A is made from the GaN layer 9; for example, see column 5, line 54) over the substrate (1), wherein the first III-V layer (9A) includes a first dopant type (p-type);
a second III-V layer (referred to as “8A” by examiner’s annotation shown in fig. 1 below; wherein the layer 8A is made from the GaN layer 8; for example, see column 5, lines 1 - 28) over the first III-V layer (9A), wherein the second III-V layer (8A) has a second dopant type (n-type) opposite the first dopant type (p-type), and
a third III-V layer (referred to as “9B” by examiner’s annotation shown in fig. 1 below; wherein the layer 9B is made from the GaN layer 9; for example, see column 5, line 54) over the second III-V layer (8A), wherein the third III-V layer (9B) has the first dopant type (p-type);

an active layer (layers 11, 12 functioning as an active layer) over the fourth III-V layer (8B); and
a dielectric layer (7) over the active layer (layers 11, 12).

    PNG
    media_image1.png
    444
    741
    media_image1.png
    Greyscale


With regard to claim 2, Otsuka et al. disclose a channel layer (a layer 10 functioning as a channel layer) between the fourth III-V layer (8B) and the active layer (layers 11, 12).
With regard to claim 3, Otsuka et al. disclose at least one of the first III-V layer (9A), the second III-V layer (8A), the third III-V layer (9B) or the fourth II-V layer (8B) comprises GaN. (for example, see column 5, lines 1 – 28, 54).


With regard to claim 8, Otsuka et al. disclose sidewalls of the active layer (layers 11, 12 functioning as an active layer) are aligned with sidewalls of the dielectric layer (7).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 4 – 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of WU et al. (2012/0049243).
With regard to claims 4 - 5, Otsuka et al. do not clearly disclose a nucleation layer between the substrate and the first III-V layer, wherein the nucleation layer comprises AlN.
However, WU et al. disclose a nucleation layer (14) between the substrate (12) and the first III-V layer (16), wherein the nucleation layer comprises AlN (the nucleation layer 14 can comprise AlGaN wherein the AlGaN includes AlN material; for example, see paragraph [0035], fig. 1).

    PNG
    media_image2.png
    345
    570
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to incorporate a nucleation layer between the substrate and the first III-V layer, wherein the nucleation layer comprises AlN as taught by WU et al. in order to reduce the lattice mismatch between the substrate and the next layer in the HEMT, as is known to one of ordinary skill in the art.
With regard to claim 6, WU et al. disclose the nucleation layer (14) is configured to reduce lattice mismatch between the substrate (12) and the first III-V layer (16). (for example, see paragraph [0035], fig. 1).
With regard to claim 7, Otsuka et al. do not clearly disclose a gate electrode over the dielectric layer.
However, WU et al. disclose a gate electrode (24) over the dielectric layer (28) (for example, fig. 1).

    PNG
    media_image2.png
    345
    570
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to replace a gate electrode of Otsuka by the gate electrode over the dielectric layer as taught by WU et al. in order to enhance gate conductance, as is known to one of ordinary skill in the art (for example, see paragraph [0044]).
5.	Claims 9, 16, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of MASAYOSHI (JP-2012234893).
With regard to claim 9, Otsuka et al. disclose method of forming a semiconductor structure (for example, see fig. 1), the method comprising:
depositing a first III-V layer (referred to as “9A” by examiner’s annotation shown in fig. 1 below; wherein the layer 9A is made from the GaN layer 9; for example, see column 5, line 54) over the substrate (1), wherein the first III-V layer (9A) includes a first dopant type (p-type);
depositing a plurality of pairs of layers (referred to as “8A” and “9B” by examiner’s annotation shown in fig. 1 below; wherein the layers 8A, 9B are made from the GaN layers 8, 9) over the first II-V layer (9A) until a predetermined number (at least two of pair layers 8A, 9B functioning as  a predetermined number) is deposited, wherein each pair of layers of the plurality 
forming a second III-V compound layer (referred to as “8B” by examiner’s annotation shown in fig. 1 below; wherein the layer 8B is made from the GaN layer 8; for example, see column 5, lines 1 - 28) over an upper-most layer of the plurality of pairs of layers (8A, 9B), 
forming an active layer (layers 11, 12 functioning as an active layer) over the fourth III-V layer (8B); and
depositing a dielectric layer (7) over the active layer (layers 11, 12).


    PNG
    media_image3.png
    432
    771
    media_image3.png
    Greyscale

Otsuka et al. do not clearly disclose the second III-V compound layer is undoped.
However, MASAYOSHI discloses the layer 21 include a second undoped compound layer (the buffer layer 21 has an undoped GaAs layer; for example, see description of translation, fig. 3).

    PNG
    media_image4.png
    290
    394
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to replace the second III-V layer by the second undoped III-V layer as taught by MASAYOSHI in order to enhance improved breakdown voltage of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 16, Otsuka et al. disclose a semiconductor structure (for example, see fig. 1), comprising: 
a substrate (1); 
a first III-V layer (referred to as “9A” by examiner’s annotation shown in fig. 1 below; wherein the layer 9A is made from the GaN layer 9; for example, see column 5, line 54) over the substrate (1), wherein the first III-V layer (9A) having P-type doping; 
a second III-V layer (referred to as “8A” by examiner’s annotation shown in fig. 1 below; wherein the layer 8A is made from the GaN layer 8; for example, see column 5, lines 1 - 28) over the first III-V layer (9A);

a fourth III-V layer (referred to as “8B” by examiner’s annotation shown in fig. 1 below; wherein the layer 8B is made from the GaN layer 8; for example, see column 5, lines 1 - 28) over the third III-V layer (9B), 
an active layer (layers 11, 12 functioning as an active layer) over the fourth III-V layer (8B); and 
a dielectric layer (7) directly contacting the active layer (11, 12).

    PNG
    media_image5.png
    433
    752
    media_image5.png
    Greyscale


Otsuka et al. do not clearly disclose the second and fourth III-V layers are undoped.


    PNG
    media_image4.png
    290
    394
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al.’s device to replace the second and fourth III-V layers by the second and fourth undoped III-V layers as taught by MASAYOSHI in order to enhance improved breakdown voltage of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 20, Otsuka et al. disclose multiple layers (referred to as “8AB” by examiner’s annotation shown in fig. 1 above; wherein the layer 8AB is made from the GaN layers 8, 9; for example, see column 5, lines 1 – 28, 54) between the first III-V layer (9A) and the substrate (1), wherein each layer (8, 9) of the multiple layer comprises aluminum. (for example, see column 4, lines 58 – 59, and column 5, lines 39 – 42).

19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of MASAYOSHI (JP-2012234893) and further in view of WU et al. (20120049243).
With regard to claim 19, Otsuka et al. and MASAYOSHI do not clearly disclose a gate electrode over the dielectric layer.
However, WU et al. disclose a gate electrode (24) over the dielectric layer (28) (for example, fig. 1).

    PNG
    media_image2.png
    345
    570
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al. and MASAYOSHI’s device to replace a gate electrode of Otsuka by the gate electrode over the dielectric layer as taught by WU et al. in order to enhance gate conductance, as is known to one of ordinary skill in the art (for example, see paragraph [0044]).

7.	Claims 10 - 12, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of MASAYOSHI (JP-2012234893) and further in view of WU et al. (20120049243).
claims 10 - 11, 17, 18, Otsuka et al. and MASAYOSHI do not clearly disclose a nucleation layer between the substrate and the first III-V layer, wherein the nucleation layer comprises AlN.
However, WU et al. disclose a nucleation layer (14) between the substrate (12) and the first III-V layer (16), wherein the nucleation layer comprises AlN (the nucleation layer 14 can comprise AlGaN wherein the AlGaN includes AlN material; for example, see paragraph [0035], fig. 1).

    PNG
    media_image2.png
    345
    570
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al. and MASAYOSHI’s device to incorporate a nucleation layer between the substrate and the first III-V layer, wherein the nucleation layer comprises AlN as taught by WU et al. in order to reduce the lattice mismatch between the substrate and the next layer in the HEMT, as is known to one of ordinary skill in the art.
With regard to claim 12, WU et al. disclose the nucleation layer (14) is configured to reduce lattice mismatch between the substrate (12) and the first III-V layer (16). (for example, see paragraph [0035], fig. 1).
s 13 - 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (7745850) in view of MASAYOSHI (JP-2012234893) and further in view of Bergman et al. (7,518,165).
With regard to claims 13 - 15, Otsuka et al. and MASAYOSHI do not clearly disclose steps of depositing a transition layer over the substrate, wherein the transition layer is between the substrate and the first III-V layer wherein depositing the transition layer comprises depositing a multilayer structure wherein depositing the transition layer comprises depositing a graded layer, wherein a first composition of the transition layer closest to the substrate is different from a second composition of the transition layer closest to the first III-V layer.
However, Bergman et al. disclose steps of depositing a transition layer (41, 43) over the substrate (17), wherein the transition layer (41, 43) is between the substrate (17) and the first III-V layer (13) wherein depositing the transition layer (41, 43) comprises depositing a multilayer structure wherein depositing the transition layer (41, 43) functioning as depositing a graded layer (wherein the materials are changed from the layer 41 to the layer 43), wherein a first composition (41) of the transition layer (41, 43) closest to the substrate (17) is different from a second composition (43) of the transition layer (41, 43) closest to the first III-V layer (13). (for example, see fig. 4).

    PNG
    media_image6.png
    522
    522
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Otsuka et al. and MASAYOSHI’s device to incorporate steps of depositing a transition layer over the substrate, wherein the transition layer is between the substrate and the first III-V layer wherein depositing the transition layer comprises depositing a multilayer structure wherein depositing the transition layer comprises depositing a graded layer, wherein a first composition of the transition layer closest to the substrate is different from a second composition of the transition layer closest to the first III-V layer as taught by Bergman et al. in order to increase the substantial thickness of the transition element thin film for enhance a high efficiency of semiconductor device, as is known to one of ordinary skill in the art.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826